Exhibit 99.1 GRUBHUB REPORTS FOURTH QUARTER AND FULL YEAR 2015 RESULTS GrubHub generates 36% revenue growth in the fourth quarter Chicago, IL– February 4, 2016 – GrubHub Inc. (NYSE: GRUB), the leading takeout marketplace, today announced financial results for the quarter and year ended December 31, 2015. “The fourth quarter capped off a strong year for GrubHub.We generated a record $642 million in gross food sales during the quarter and $2.4 billion during the year,” said Matt Maloney, CEO.“The growth in our delivery network has greatly expanded our potential universe of restaurant partners, helping us work with restaurants that don’t currently offer delivery, but want access to our 6.7 million active diners.As a result, our restaurant network is broader and deeper than ever, with over 40,000 partners in more than 1,000 cities.” Fourth Quarter and Full Year 2015 Highlights The following results reflect the financial performance and key operating metrics of our business for the three months and year ended December 31, 2015 as compared to the same period in 2014. Fourth Quarter Financial Highlights · Revenues: $100.0 million, a 36% year-over-year increase from $73.3 million in the fourth quarter of 2014. · Non-GAAP Adjusted EBITDA: $26.8 million, a 7% year-over-year increase from $25.0 million in the fourth quarter of 2014. · Net Income: $11.3 million, or $0.13 per diluted share, a 5% year-over-year increase from $10.8 million, or $0.13 per diluted share, in the fourth quarter of 2014. · Non-GAAP Net Income: $16.7 million, or $0.19 per diluted share, a 16% year-over-year increase from $14.4 million, or $0.17 per diluted share. Fourth Quarter Key Business Metrics Highlights · Active Diners were 6.75 million, a 34% year-over-year increase from 5.03 million Active Diners in the fourth quarter of 2014. · Daily Average Grubs were 241,800, a 19% year-over-year increase from 202,700 Daily Average Grubs in the fourth quarter of 2014. · Gross Food Sales were $643 million, a 26% year-over-year increase from $508 million in the fourth quarter of 2014. Full Year Financial Highlights · Revenues: $361.8 million, a 43% year-over-year increase from $253.9 million in 2014. · Non-GAAP Adjusted EBITDA: $105.0 million, a 33% year-over-year increase from $78.7 million in 2014. · Net Income: $38.1 million, or $0.44 per diluted share, a 57% year-over-year increase from $24.3 million, or $0.30 per diluted share, in 2014. · Non-GAAP Net Income: $58.1 million, or $0.68 per diluted share, a 51% year-over-year increase from $38.5 million, or $0.47 per diluted share, in 2014. Full Year Key Business Metrics Highlights · Active Diners were 6.75 million, a 34% increase from 5.03 million Active Diners in 2014. · Daily Average Grubs were 227,100, a 24% year-over-year increase from 182,800 Daily Average Grubs in 2014. · Gross Food Sales were $2.4 billion, a 32% year-over-year increase from $1.8 billion processed in 2014. “We are incredibly proud of the progress we made in 2015.Our significant upgrades in product and technology as well as our investments in restaurant sales set us up for continued growth in 2016 and beyond,” continued Maloney.“Our capital-efficient model and strong free cash flow have enabled us to introduce a share buyback to return value opportunistically to shareholders while increasing our overall flexibility through the planned establishment of a credit facility.This will allow us to acquire attractive assets at reasonable prices if the recent market volatility creates opportunities.” First Quarter and Full Year 2016 Guidance Based on information available as of February 4, 2016, the company is providing the following financial guidance for the first quarter and full year of 2016: First Quarter 2016 Full Year 2016 (in millions) Expected revenue range $109 - $112 $445 - $465 Expected Adjusted EBITDA range $30 - $33 $122 - $130 Fourth Quarter 2015 Financial Results Conference Call:GrubHub will webcast a conference call today at 9 a.m. CT to discuss the fourth quarter 2015 financial results. The webcast can be accessed on the GrubHub Investor Relations website at http://investors.grubhub.com, along with the company's earnings press release and financial tables. A replay of the webcast will be available at the same website until February 18, 2016.
